Case 3:19-cr-00095-TSL-LRA Document 1-1 Filed 03/20/19 Page 1 of 2

AFFIDAVIT FOR PROBABLE CAUSE FOR
A COMPLAINT AND ARREST WARRANT

I, Anthony Todd Williams Jr., being duly sworn, do hereby depose and state the

following:
INTRODUCTION AND AGENT BACKGROUND
1. I am employed as a Special Agent with Homeland Security Investigations

(“HSI”), assigned to the Resident Agent in Charge in Jackson, Mississippi. I have been so
employed since May 2009. I have received training and been assigned to conduct investigations
of criminal violations of the United States Code as enumerated in Titles 8, 18, 19, 21, 22, 31 and
various other federal statutes.

2. I submit this affidavit based on information known to me personally from the
investigation, as well as information obtained from others who have investigated the matter or
have personal knowledge of the facts herein. This affidavit is being submitted in support of a
criminal complaint against Miguel RUIZ-Cruz, and, as such, does not include all the information
known to me as part of this investigation, but only information sufficient to establish probable
cause for the issuance of a criminal complaint against Miguel RUIZ-Cruz for violating Title 8,
United States Code, Sections 1326(a)(1) and (2), reentry of removed alien.

PROBABLE CAUSE

3. On March 19, 2019, HSI Jackson, Mississippi, received a call for assistance from
the Rankin County Sheriff's Office (“RCSO”) regarding a traffic stop involving numerous illegal
aliens. According to the RCSO, on March 19, 2019, at approximately 1:15 p.m., a traffic stop
was conducted on a Chevy Suburban bearing Texas license plate LNX8733 for careless driving.
The vehicle was traveling eastbound on Interstate 20 at approximately the 68 mile marker at the

time of the stop. The driver of the vehicle was identified as Dennis Omar ESCOBAR-Castro, a
Case 3:19-cr-00095-TSL-LRA Document 1-1 Filed 03/20/19 Page 2 of 2

Lawful Permanent Resident (“LPR”) from Honduras, residing in Houston, Texas. During the
initial encounter, eleven illegal aliens were identified as passengers. The RCSO and HSI
Jackson transported ESCOBAR-Castro and the eleven illegal aliens to the HSI Jackson office for
administrative processing.

4, One of the eleven passengers was identified as Miguel RUIZ-Cruz (alien file
number - AXXXXXXXX), an illegal alien from Mexico. Record checks for RUIZ-Cruz revealed
one prior encounter by U.S. immigration officials. On or about December 5, 2012, RUIZ-Cruz
was first encountered by U.S. immigration officials in Illinois and was served with a Notice to
Appear (“I-862”). He was thereafter removed to Mexico from Harlingen, Texas on or about
April 11, 2014.

CONCLUSION

5. Based on these underlying facts and circumstances, as set forth above, it is my
belief that Miguel RUIZ-Cruz, is a citizen and national of Mexico, illegally present in the United
States, who has previously been deported or removed from the United States while an order of
exclusion, deportation, or removal was outstanding, and thereafter was found in the United
States, in violation of Title 8, United States Code, Sections 1326(a)(1) and (2).

Respectfully submitted,
dedd Wie Y.
Anthony Todd Williams Jr.’

Special Agent
Homeland Security Investigations

SWORN to before me on this Jo” day of March, 2019.

AAS

UNITED STATES MAGISTRATE JUDGE

 
